Citation Nr: 1115573	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the St. Louis RO.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that at some point in the timeframe from July to September 1963, he was struck by a vehicle while stationed in Friedburg, Germany and taken to the Bad Nauheim Dispensary where he was treated by Captain C. Pool.  He alleged that the incident was investigated by the Criminal Investigation Division (CID) and that the military police were also present.

The record reflects that no action was taken to obtain records from these sources.  In particular, pertinent records from July to September 1963 should be sought from the military police and CID having jurisdiction over the venue where the accident allegedly occurred, as well as from the Bad Nauheim Dispensary.  

The Veteran also reported that he was treated after service for his right knee by Dr. Brazano and Dr. Rogers.  Treatment records should be sought from these sources as well.

The record shows that the Veteran also received treatment through VA and the records dating to February 2006 have been associated with the claims file.  All ongoing treatment record since April 2006 referable to the right knee must be secured.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

If the RO/AMC determines that it is at least as likely as not that the Veteran experienced an in-service right knee incident, injury or illness, the Veteran should be afforded a VA examination to determine the etiology of the Veteran's current right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate requests to obtain any available relevant records regarding the Veteran's alleged involvement in a motor vehicle accident from July to September 1963.  Specifically, request records from the military police and CID unit having jurisdiction over the venue of the alleged accident as well as from the Bad Nauheim Dispensary.  If such records cannot be requested without narrowing down the timeframe of the accident to a shorter time period, the Veteran should be informed of this fact and should be notified that unless he can provide more detailed information regarding the date of the alleged accident, VA cannot attempt to locate any additional documents.  At the time of the alleged accident, the Veteran states that he was in the 3rd Medium Tank Battalion, 32nd Armor, 3rd Armor Division.  All attempts to obtain these records should be clearly documented in the claims file.

2.  Obtain and associate with the claims file records from the Mount Vernon and Fayetteville VA Medical facilities from February 2006 to the present.  All attempts to secure these records must be clearly documented in the claims file.  

3.  After obtaining the necessary authorizations from the Veteran, obtain and associate with the claims file relevant medical records from Lufkin Hospital, Dr. Rogers, and Dr. Brazano.  The attempts to secure these records must be clearly documented in the claims file.

If the Veteran fails to furnish the necessary releases, he should be advised to submit the treatment records himself as per 38 C.F.R. § 3.159(e)(2) (2010).  All attempts to secure these records must be documented in the claims file.

4.  Once the development noted above has been accomplished, the RO/AMC should make a determination as to whether it is at least as likely as not that the Veteran had a right-knee injury, illness or incident in service.  

If the RO/AMC determines that it is at least as likely as not that such right knee injury, illness, or incident occurred, the Veteran should be afforded a VA examination to determine the etiology of his current right knee disability.  

The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

The examiner should determine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current right knee disability is etiologically related to active duty service.  

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, and, if necessary, cite to specific evidence in the record.  If the examiner cannot provide a requested opinion without resort to mere speculation, he or she should so state and should explain why the opinion cannot be provided without resort to mere speculation.

5.  Readjudicate the claim in light of all additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


